Citation Nr: 0103197	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from September 1962 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for hypertension.  
The veteran subsequently perfected an appeal of that 
decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

The record indicates that the veteran was diagnosed with 
hypertension in June 1962 during his pre-induction medical 
examination.  At this time, blood pressure readings of 
150/96, 154/96, and 154/100 were recorded.  Subsequent to 
this time, a medical examination from December 1962 recorded 
a blood pressure reading of 140/90.  Private medical records 
filed by the veteran show a blood pressure reading of 126/74 
taken by the Reserve Center in July 1962, and another reading 
of 124/96 taken by Dr. Barnes from the Reserve Center in 
April 1966.  There is no other evidence of record relating to 
the veteran's blood pressure from April 1966 until January 
1981.  Private medical records from 1981 to 1985, and also 
from 1995 to 1997, contain outpatient treatment reports 
showing the veteran under treatment for hypertension.  

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
or opinion where appropriate.  Here, the veteran asserts the 
existence of a number of extremely high blood pressure 
readings while he was in service and hospitalized for a 
tonsillectomy during a one-week period in 1963.  However, the 
record before the Board contains no evidence of any blood 
pressure readings obtained from the veteran during a 
tonsillectomy in 1963.  The veteran has also stated that he 
served in the National Guard in 1973, but the record contains 
no evidence of the veteran's service records from this time.  
Additionally, the Board notes that there has been no recent 
VA medical examination and opinion conducted regarding the 
veteran's hypertension.  Because of this, the Board finds it 
appropriate to remand the veteran's case to the RO so that 
evidence of the veteran's claim may be more fully developed 
prior to the Board's further consideration of this claim.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact Womack Army 
Hospital in Fort Bragg, North Carolina, 
and seek all medical treatment records 
compiled in conjunction with treatment 
accorded the veteran for a tonsillectomy 
in April 1963. 

2.  The RO should contact the veteran and 
request that he furnish the dates of 
participation in the National Guard, his 
guard unit, and the address of his unit.  
The RO should then attempt to obtain the 
veteran's service records for his time 
period in the National Guard, 
specifically for the year 1973.  In the 
event that the veteran is unable to 
furnish the full address of his guard 
unit, the RO should provide what 
assistance it can to help in locating 
this information and obtaining these 
records.

3.  The RO should accord the veteran an 
examination of his hypertension.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of hypertension 
and an opinion as to whether any current 
hypertension is etiologically related to 
the veteran's active service and/or the 
result of trauma or treatment therein.  
The examiner should specifically address 
the veteran's blood pressure readings of 
record from 1962-1966.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear, logical and legible 
manner on the examination report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000).  In 
addition, the RO must ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000) and 01-
02 (January 9, 2001).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




